Citation Nr: 0302346	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-17 344A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Marine Corps from July 1964 to September 1968, including 
service in the Republic of Vietnam, and is the recipient of 
the Bronze Star with V device and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for post-traumatic stress disorder (PTSD), effective 
September 25, 1996, and assigned a 10 percent evaluation for 
that disorder.  The claimant appealed, seeking a rating in 
excess of 10 percent for his service-connected PTSD.  The 
claimant failed to appear for a scheduled personal hearing 
before an RO Hearing Officer in July 1997, or to request 
another hearing.

This case was previously before the Board in August 1998, and 
was remanded to the RO for additional development of the 
evidence, to include obtaining additional medical records and 
to afford the claimant another VA PTSD examination to 
evaluate his service-connected PTSD.  The actions requested 
on Remand have been satisfactorily completed and the case is 
again before the Board for further appellate consideration.  

During the pendency of this appeal, a rating decision of 
August 2000 granted an increased rating of 50 percent for the 
claimant's service-connected PTSD, effective September 25, 
1996.  Applicable law mandates that when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Such is 
the case here.  The veteran has not withdrawn his appeal as 
to the issue of an increased rating for his service-connected 
PTSD, and the claim is therefore before the Board for review.

The Board notes that the veteran also filed notices of 
disagreement with the denial of an earlier effective date for 
the grant of service connection for PTSD, denial of 
compensable ratings for residuals of gunshot wound to the 
left arm and internal derangement of the left knee, and 
denial of reopening of a claim for service connection for 
residuals of shell fragment wounds of both legs.  He was 
provided a Statement of the Case (SOC) addressing these 
issues in May 1997, and he was informed of the need to file a 
substantive appeal.  He did not do so, and these issues are, 
therefore, not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duties to notify and assist him have been fully 
met.

2.  Since 1996, the veteran's PTSD has been manifested by 
mood disturbances such as depression, anxiety, and 
irritability; recurrent flashbacks, nightmares, and intrusive 
thoughts; chronic sleep disturbances; difficulty dealing with 
stress; and difficulty with social interaction; and social 
isolation, resulting in moderate, or considerable, social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1110, 
1155, 5105, 5013A (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in an October 
2002 SSOC, the RO specifically explained the VCAA to the 
veteran and asked him to submit certain information.  The 
SSOC advised him to identify any evidence not previously 
considered so that VA could attempt to obtain it.  He did not 
respond.  In accordance with the requirements of the VCAA, 
the October 2002 SSOC informed the veteran what evidence and 
information VA would be obtaining.  The SSOC explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  He was also asked 
during the claims process to provide specific information and 
evidence needed in his case.  For example, a letter was sent 
requesting treatment information in August 1998.  Although 
this letter predated the VCAA, it is still evidence of VA's 
attempt to develop this claim.  Again, the veteran did not 
respond that there was any evidence outstanding (other than 
VA treatment records).  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that from statements the veteran made during 
his VA examinations, it appears that he has not, in fact, 
received any psychiatric treatment other than the VA 
treatment discussed below.  Therefore, there is no indication 
in the record that relevant records exist that have not been 
obtained.

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The 
only psychiatric treatment the veteran has ever reported 
receiving was from VA, and those records were obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to his claim.  
Furthermore, the Board remanded this case in 1998 in an 
attempt to develop the claim fully, and those remand 
instructions were complied with.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.


The RO provided the veteran appropriate VA examinations in 
1997, 2000, and 2002.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his PTSD since he was last examined.  There are 
no records suggesting an increase in disability has occurred 
as compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the claimant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's August 1998 remand and the record 
on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

II.  The Evidence

As noted, the claimant served on active duty with the United 
States Marine Corps from July 1964 to September 1968, 
including service in the Republic of Vietnam, and is the 
recipient of the Bronze Star with V device and the Purple 
Heart Medal. 

The claimant's original application for service connection 
for PTSD was received at the RO in February 1992, and called 
attention to treatment records at the VAMC, Leavenworth.  An 
inquiry from the RO received a response that the claimant had 
been admitted to the domiciliary at the VAMC, Leavenworth, 
and that a hospital summary was not prepared.  

A VA psychiatric examination, conducted in April 1992, cited 
the claimant's history of service in the Republic of Vietnam 
while on active duty with the United States Marine Corps, 
sustaining a gunshot wound to the left arm and shrapnel 
wounds to the legs, as well as his treatment for depression 
at the VAMC, Leavenworth, in January 1992, where he was 
transferred to the domiciliary at that facility.  The 
claimant indicated that he was referred to the PCT clinic at 
the VAMC, Kansas City for evaluation of PTSD.  He related 
that he last worked in air conditioning in April 1990, and 
that prior to that he had worked as a Ramp Service Agent for 
Eastern Airlines for 15 years before the airline went out of 
business, showing in a handwritten notation that the dates of 
that employment were from December 1973 to April 1988.  He 
reported that he was married in May 1984, but separated after 
an altercation with her in January 1992, at which time she 
called the police, who came and took him to the hospital.  He 
denied any problem with alcohol or drugs, and infrequently 
smokes cigarettes, and indicated that his physical condition 
was good except for arthritis and borderline hypertension.  
He indicated that he was a high school graduate with two 
years of college, and that there was no family psychiatric 
history.  He related that he saw many people get killed in 
Vietnam, but he was not directly involved because he was a 
Platoon Sergeant, and noted witnessing racism toward 
Orientals.  He stated that he had some difficult experiences 
while in Vietnam, but tries not to dwell or obsess on those 
experiences, and harbors some, but not excessive, guilt about 
those experiences.

Mental status examination disclosed that the claimant was 
clean and casually dressed; that he was well-oriented, with a 
flattened affect, a variable temper, and fair judgment and 
insight.  He believes that his relationships are fairly good, 
and sleeps fairly well, only occasionally dreams, and did not 
complain of nightmares.  His memory and concentration were 
fair, while his energy was low and his sex drive average.  He 
indicated that he has been depressed about being separated 
from his wife, being arrested, and being out of work, but 
noted that his depression had improved since he was 
hospitalized.  The claimant reported that he had crying 
spells in the past, but not currently, and that his moods are 
even, and he denied auditory or visual hallucinations, 
delusions or paranoia, or flashbacks or intrusive thoughts.  
He acknowledged occasional fleeting suicidal thoughts in the 
past but not currently.  He related that he worries that he 
will die a violent death, and harbors some anger and guilt, 
with which he copes.  

The VA psychiatric examiner stated that he did not feel that 
the claimant's current symptoms met the criteria for PTSD, 
but noted that the possibility of such diagnosis was being 
investigated at the PCT clinic.  The Axis I diagnosis was 
depression, recurrent, with anxiety, and it was noted that 
the claimant's incapacity was moderately severe; that he had 
not worked for two years; and that he is in the domiciliary 
and requires a structured, sheltered environment.

In a May 5, 1992 letter, the RO asked the claimant to submit 
a stressor statement.  The claimant failed to respond to that 
request.

A rating decision of June 1992 denied service connection for 
PTSD.  The claimant and his representative were notified of 
that action and of his right to appeal by RO letter of June 
25, 1992, which informed him that the evidence showed that he 
was suffering recurrent depression secondary to being 
separated from his wife and lack of employment, and that he 
had denied any criteria for a life-threatening episode in 
service or any reliving of such incident.  That decision was 
not appealed, and became final after one year.

On September 25, 1996, the claimant undertook to reopen his 
claim for service connection for PTSD.  By RO letter of 
November 14, 1996, the claimant and his representative were 
notified that PTSD examinations had been scheduled.  


A report of VA PTSD examination, conducted in January 1997, 
cited the claimant's statement that he was in "much" combat 
during 13 months in the Republic of Vietnam; that he 
sustained a gunshot wound to the left arm and shrapnel wounds 
to both knees; that he received the Bronze Star and the 
Purple Heart Medal; that he got malaria and was exposed to 
Agent Orange (AO) herbicide; and that he abused alcohol and 
marijuana.  The claimant related that he eventually 
discontinued the use of marijuana, but continued to use 
alcohol excessively, getting drunk two or three times a week.  
He related going through counseling at a VA "homeless 
shelter" about two years previously, but continued to drink, 
and indicated that he had one DWI, but denied delirium 
tremens, shakes or seizures.  He further recounted that he 
had been arrested on one occasion when his wife called the 
police because he was threatening her; and that he had been 
married and divorced twice, and has two children whom he 
occasionally sees.  The claimant complained that he has 
trouble initiating and maintaining sleep, and alleged that he 
had two or three nightmares per night, as well as periodic 
daytime flashbacks, and occasional poor memory and 
concentration.  He further asserted that he has a fear of 
heights, and has guilt about the things he did in the war, as 
well as survivor guilt, and that he is short-tempered and 
harbors much anger.

The claimant further related that since getting out of 
service, he had held various jobs, mostly labor; that he had 
worked the last two or three years as a painter, but this was 
not steady work; that his last steady job was five or six 
years ago when he worked helping someone in air-conditioning; 
and that his longest employment was as a loader for Eastern 
Airlines, where he worked for 15 months.  The examiner noted 
that the file states that the claimant worked for 15 years at 
Eastern Airlines, but the claimant denied that and stated 
that it was only 15 months.  The claimant related that he 
currently lives with his uncle, goes to the PCT clinic at the 
VAMC, Kansas City, where he receives medication, and goes to 
a Veterans' Survival Group at the VAMC, Leavenworth, 
asserting that he gets upset and angry when he goes to those 
groups and attends irregularly.  He asserted that he was a 
loner; that he spends his time hanging around the house and 
watching television; and that if he had a hobby, it would be 
mechanical work, but he does not do much of that.

Mental status examination disclosed that the claimant was 
clean and casually dressed; that he was well oriented, but 
his affect was tense and he appeared somewhat angry; and that 
his judgment and insight were fair.  His memory and 
concentration were fair, his energy is low, and his moods 
were quite variable.  The claimant's opinions that he was 
paranoid; that nobody understands him; and that his peer 
relationships were poor were noted.  The claimant 
acknowledged suicidal thoughts in the past but not currently, 
and denied suicide attempts, delusions or hallucinations.  
The Axis I diagnosis were PTSD, with associated depression, 
and alcohol abuse; and his Axis V Global Assessment of 
Functioning (GAF) Score was 55.

The examining psychiatrist stated that the claimant appears 
competent to handle VA funds, although his excessive use of 
alcohol raised serious questions about his judgment and 
handling of funds; and described his incapacity as marked, 
noting fragile defenses, and poor coping with situational 
stress.  The claimant was said to meet the criteria for PTSD, 
and it was noted that he was angry and easily startled, with 
trouble concentrating and a restricted range of affect; that 
he was detached from people, keeping to himself; and that he 
had recurrent, distressing recollections in the daytime, 
flashbacks, and frequent nightmares.  

A rating decision of February 1997 granted service connection 
for PTSD, effective September 25, 1996, and assigned a 10 
percent evaluation for that disorder.  A Statement of the 
Case was provided the claimant and his representative on May 
7, 1997, addressing the issue of a rating in excess of 10 
percent for service-connected PTSD.  In a Substantive Appeal 
(VA Form 9), received in May 1997, the claimant requested a 
personal hearing before an RO hearing Officer to testify in 
support of his pending claim.  He described his symptoms of 
PTSD.

VA outpatient treatment records from the VAMC, Kansas City, 
dated in August and September 1996, show that the claimant 
was seen in the social work service in August 1996 after 
being referred by the VAMC, Leavenworth; that the claimant 
related that he was a highly decorated Vietnam veteran; that 
he has been twice divorced and has a 10-year-old daughter 
from his first marriage; and that he has a very good 
relationship with his daughter and talks to her on a frequent 
basis.  He further related that he did not have a good 
relationship with his father, who died in 1987; that he has a 
luke-warm relationship with his mother and younger sister, 
who live in Boston, because of their preoccupation with 
religion; that two half-brothers died from drug overdoses; 
and that he does not have any problems with alcohol or drugs.  
He stated that he had a high-school education and two years 
of college seeking a business administration degree, but 
dropped out because of money problems and "inability to cope 
with other people."

The claimant further related that he has held different jobs 
to make ends meet; that he has worked on and off for the past 
five years; that he is currently working for Owens-Corning as 
a packer; and that he has no current legal problems.  He 
further recounted that he was wounded in the Republic of 
Vietnam, but did not elaborate; and he reported symptoms of 
numbing, hyperarousal, dreams that never go away, and re-
experiencing since discharge from Vietnam.  Based upon the 
matters discussed, diagnoses of PTSD and recurrent major 
depression were assigned, and the claimant was assigned to a 
PCT Group.  

Other VA outpatient treatment records of the claimant from 
the VAMC, Kansas City, dated in August 1996, show that the 
claimant discussed stressors in the Republic of Vietnam.  
Mental status examination in August 1996 showed that the 
claimant was alert and oriented; that his speech was 
coherent, relevant, and goal-directed; that his affect was 
appropriate but his mood depressed; that he rationalizes his 
feelings; that he denied plans or thoughts of suicide or 
homicide; and that there was no evidence of psychosis.  The 
impression was possible combat-related [PTSD]. 

VA outpatient treatment records of the claimant from the 
VAMC, Kansas City, dated in September 1996, show that the 
claimant failed to report for psychological testing; that he 
continued to assert that he has dreams, angry feelings and 
dissociative episodes on a frequent basis; and that he is 
angry at the government for not recognizing that he was 
wounded twice in Vietnam, and not paying him any compensation 
for his injuries, although he knows of other veterans who 
were not wounded who are receiving compensation.  He 
indicated that he was attending a PTSD Group at the VAMC, 
Leavenworth, on a weekly basis and would discuss his angry 
feelings and dissociative episodes.  The diagnosis was 
generalized anxiety.  

Subsequently, in September 1996, the claimant related that he 
is living with a female friend and working part-time; that he 
continues to have dreams of a python killed by a sergeant, 
and of a helicopter crash due to overloading, as well as 
other matters related to Vietnam; and that he wakes up angry, 
irritable, frustrated and depressed.  He further asserted 
that he used to carry a weapon when he returned from Vietnam; 
and that he had panic-like symptoms when he heard 
helicopters.  Mental status examination in September 1996 
showed that the claimant was alert and oriented; that his 
speech was coherent, relevant, and goal-directed; that his 
affect was appropriate but his mood depressed and angry; that 
he rationalizes his feelings; that he denied plans or 
thoughts of suicide or homicide; and that there was no 
evidence of psychosis.  The impression was possible combat-
related [PTSD]. 

A Supplemental Statement of the Case was provided the 
claimant and his representative in May 1997 addressing the 
issue of a rating in excess of 10 percent for service-
connected PTSD.  The claimant failed to report for a 
scheduled hearing before an RO Hearing Officer in July 1997.  

A Board order, dated in August 1998, remanded the case to the 
RO for additional development of the evidence, to include 
obtaining additional medical records from all VA and non-VA 
health care providers identified by the claimant, and to 
afford the claimant another VA PTSD examination to evaluate 
his service-connected PTSD.  

By RO letter of August 31, 1998, the claimant was asked to 
provide medical record release authorizations (VA Forms 21-
4142) for all VA and non-VA health care providers who had 
recently treated his psychiatric disability.  He was further 
asked to notify the RO if he had had any private treatment 
for such condition.  He did not respond directly to that 
letter, but only asked that the RO proceed with his claim 
based on his VA outpatient treatment records.

VA outpatient treatment records of the claimant from the 
VAMC, Kansas City, dated from September 1996 to August 1998, 
show that when the claimant was seen in October 1996, he 
reported that he was sleeping better with Trazadone; that his 
dreams were less frequent; and that his mood and energy level 
had improved.  Mental status examination in October 1996 
showed that the claimant was alert and oriented; that his 
speech was coherent, relevant, and goal-directed; that his 
affect was appropriate and his mood was less depressed; that 
he rationalizes his feelings; that he denied plans or 
thoughts of suicide or homicide; and that there was no 
evidence of psychosis.  The impression was PTSD, combat-
related, with major depression. 

Outpatient treatment records of the claimant from the VAMC, 
Kansas City, dated in April 1997, show that the claimant came 
to the clinic after 5 months, stating that he had not kept 
his previous appointments because of lack of transportation, 
and admitted drinking alcohol, and that he was informed of 
the negative effect of alcohol on health and depression.  
Mental status examination in April 1997 showed that the 
claimant was alert and oriented; that his speech was 
coherent, relevant, and goal-directed; that his affect was 
appropriate and his mood was less depressed; that he 
rationalizes his feelings; that he denied plans or thoughts 
of suicide or homicide; and that there was no evidence of 
psychosis.  The impression was PTSD, combat-related, with 
major depression.  

The claimant attended the PCT Group at the VAMC, Kansas City, 
in April, May, June, and July 1997.  In July 1997, it was 
noted that the claimant had been followed at the PCT clinic 
for the last year; that he was also treated at the VAMC, 
Leavenworth, since 1992 for PTSD; that he was on medication 
with psychotrophics and anti-depressants, but continued to 
show chronic symptoms of PTSD of moderate to severe degree.  
It was further indicated that the claimant continued to have 
problems with anger outbursts, depression, anxiety, problems 
in relationships, difficulty in trusting people, and 
recurrent distressing thoughts, flashbacks and dreams of 
Vietnam.  It was further indicated that the staff felt that 
he was unable to hold any gainful employment at the present 
time due to his chronic psychiatric disorder, and it was 
doubted that there would be any further improvement enough to 
hold any gainful employment in the near future.  The 
diagnosis was PTSD.  

The claimant attended the PCT Group at the VAMC, Kansas City, 
in July, September, October, and November 1997, and in 
January, February and March, April, May, June, July and 
August 1998, and carried a diagnosis of PTSD.  

VA outpatient treatment records from the Eastern Kansas 
Health Care System, dated in March and December 1997, showed 
no treatment for the claimant's service-connected PTSD.

In Statements in Support of Claim (VA Form 21-4138), 
submitted in October 1998, and in May and September 1999, the 
claimant requested another VA PTSD examination.  

A report of VA PTSD examination, conducted in April 2000, 
cited the claimant's statement that he served with the United 
States Marine Corps from July 1964 to September 1968; and 
that he saw 13 months of harrowing combat duty in the 
Republic of Vietnam; that he sustained a gunshot wound to the 
left arm and a shrapnel wound to the left knee; that he 
received the Bronze Star and the Purple Heart Medal; that he 
got malaria and was exposed to Agent Orange (AO) herbicide; 
and that he abused alcohol and marijuana.  The claimant 
related that he had discontinued the use of marijuana, but 
continued to use alcohol periodically and sporadically.  He 
reported employment as a cab driver, construction worker, 
baggage handler for an airline, and currently works part-time 
in the installation field, stating that he does not work 
full-time because of his difficulty in getting along with co-
workers and supervisors.  

The claimant reported that he had been twice married and 
divorced, and that he has two children who are living in 
Atlanta that he does not see very often.  He asserted that he 
had been at the VAMC, Leavenworth, for a year as a "homeless 
person"; and that he then went to live with his brother for 
the past eight years.  The claimant related that he was very 
disturbed when he came home from Vietnam, recounting his 
behaviors, and stated that he began going to the PCT Clinic 
at the VAMC, Kansas City, about two years ago; that he sees a 
health care provider at that facility about once a week; and 
that he is not taking any medication.  

The VA PTSD examiner noted that the claimant was tense, 
somewhat anxious and ill at ease during the interview, and 
that he was neat and clean, and his personal hygiene was very 
good.  Mental status examination disclosed that the claimant 
was well oriented, and his flow of speech was relevant, 
coherent and logical, and no inappropriate behavior was 
noted.  He had some moderate problems with concentration, but 
no ritualistic or obsessive behavior was seen.  The claimant 
denied delusions or hallucinations, or suicidal or homicidal 
thoughts, and his memory and concentration was fair.  The 
claimant was noted in the past to have poor impulse control 
and to lose his temper, but was working on this.  He reported 
some depression and anxiety, but did not describe panic 
attacks.  The claimant asserted that he has considerable 
difficulty in initiating and maintaining sleep, has major 
problems with interpersonal relationships, and is detached 
and isolated from people and does not get along with them, 
and is easily irritated and has a bad temper.  The claimant 
was reported to get very depressed, to harbor survivor guilt, 
to have a fear of crowds, and to have a social life limited 
to the veterans' groups at the PCT clinic.  He related that 
he had no hobbies, and spends his day listening to music and 
going to veteran's groups.  The Axis I diagnosis was PTSD 
with depression; occasional alcohol abuse, and the GAF Score 
was 50.

The examiner stated that the claimant was paranoid and very 
isolated, hypervigilant and easily aroused, and that he meets 
the criteria for a diagnosis of PTSD, which is related to his 
combat experiences.  He further indicated that the claimant 
works part-time sporadically and with difficulty; that he is 
competent to handle VA funds; that his defenses are fragile; 
and that he does not cope well with situational stress.  

A rating decision of August 2000 increased the evaluation for 
the claimant's service-connected PTSD from 10 percent to 50 
percent, effective September 25, 1996, the date of the grant 
of service connection for PTSD.  The claimant and his 
representative were informed of that action and of his right 
to appeal by RO letter of August 30, 2000.  

VA outpatient treatment records of the claimant from the 
VAMC, Kansas City, and from the VAMC, Leavenworth, dated from 
September 1998 to September 2002, show that the claimant was 
seen regularly in the PCT clinic, where he attended group 
therapy and a Vietnam Survivors Group.  In December 2000, the 
claimant denied any suicidal or homicidal thoughts, and 
related that he works as a painter, and exercises by walking.  
In December 2001, an alcohol screen was negative, and the 
claimant denied having felt bad or guilty about drinking, and 
denied ever taking a drink first thing in the morning.  He 
was also found to be negative on a screen for depression. 

A report of VA PTSD examination, conducted in August 2002, 
noted that the examiner had reviewed the claimant's complete 
claims folder and outpatient treatment records from the VAMC, 
Kansas City, and cited the claimant's subjective complaints 
of worsening of his flashback and nightmares, which he 
attributed to the news about the war in Afghanistan, as well 
as intensification of his startle response, where he gets 
jumpy with noises, and airplanes bring back his memories of 
war.  

The claimant reported that he was in good health; that in the 
last year he had worked intermittently as a painter; that he 
had no involvement with any social groups; that he had not 
attended school, or remarried; that he reported no social or 
interpersonal relationships; and that he spends his leisure 
time watching television.

Mental status examination showed that the claimant was clean, 
with adequate personal hygiene; that he was alert and 
oriented, while his speech was coherent, relevant, and 
logical in response, revealing no impairment of thought 
processes or communication; that his affect was appropriate 
and his mood was less depressed; that he rationalizes his 
feelings; that he admitted to occasional suicidal thoughts, 
without plan, and denied delusions or hallucinations.  His 
memory was intact for recent and remote events, and he denied 
any loss of impulse control.  He admitted to some sleep 
impairment from nightmares and flashbacks.  His Axis I 
diagnosis was PTSD, and the examiner indicated that the 
claimant continued to meet the DMS-IV criteria for that 
disorder, and that it appeared to have worsened since the 
last examination in April 2000 by virtue of the more frequent 
and more severe nightmares and flashbacks, accompanied by 
recent news of war.  The Axis V GAF Score was 45.  

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1 -4.7, and 4.10 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely related.  38 C.F.R. Part 4, § 4.20 (2002).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  

Where a case addresses the assignment of an initial rating 
for disability following an initial award of service 
connection, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the disability at issue 
from the date of the initial rating evaluation.  Fenderson, 
id.  

The RO received the veteran's reopened claim for service 
connection for PTSD on September 25, 1996, and that was the 
date as of which service connection was awarded.  The veteran 
was initially assigned a 10 percent disability rating for 
this condition, but it was increased to 50 percent, as 
discussed above.

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including, 
effective November 7, 1996, the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claims under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.


Throughout the adjudication of this claim, the RO considered 
both the old and the new regulations, and the new rating 
criteria were provided in a Supplemental Statement of the 
Case.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 50 
percent rating for where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood  v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that the term considerable, the criterion 
for a 50 percent evaluation, was to be construed as "rather 
large in extent or degree."  VAOPGCPREC 9-93.  The Board is 
bound by this interpretation of the term "considerable."  
38 U.S.C.A. § 7104(c).

A 70 percent rating under the "old" criteria requires 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and that 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  A 100 percent disability rating may be 
assigned (1) where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or (2) where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the appellant was demonstrably 
unable to obtain or retain employment.  Id.  Each of these 
three sets of criteria is an independent basis for grant of a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at 38 C.F.R. Part 4, 
§ 4.130 (2002).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2002).


The medical evidence shows assignment of Global Assessment of 
Functioning (GAF) scores ranging from 45 to 55.  A GAF score 
of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The 50 percent rating assigned by the RO since 1996 
contemplates a moderate level of symptoms.  The findings 
shown by the objective medical evidence do not approximate 
the criteria for a 70 percent or higher disability rating.  
The veteran does experience frequent mood disturbances 
(depression, anxiety, irritability, etc.).  However, the 
Board concludes that the overall disability picture does not 
more nearly approximate the 70 percent criteria such as to 
warrant an increased rating.  For example, although he 
occasionally admits to suicidal ideations, these are 
intermittent, with no plan, and he consistently denied 
homicidal ideations, delusions, or hallucinations.  Although 
he reports difficulty controlling his anger, there is no 
recent history of violent acts.  His primary complaints have 
consistently been mood disturbances and sleep difficulties, 
which are well compensated for by the current 50 percent 
rating.

The claimant has consistently been clean, well oriented; and 
with fair judgment and insight.  His speech has at all times 
been coherent, relevant, and goal-directed.  He has never 
exhibited inappropriate behavior.  There is no evidence of 
reality impairment, with disturbed thought or behavioral 
processes.  His daily activities are not affected by symptoms 
such as fantasy, confusion, panic, or explosive periods of 
aggressiveness.  There is no evidence of decreased ability to 
function independently.  And, as discussed below, he is 
demonstrably able to retain employment.

The claimant clearly has disturbances of mood, such as anger 
outbursts, depression, and anxiety.  Although concentration 
may be impaired, he is oriented and can remember facts such 
as his name, the names of his close relatives, and his 
occupation.  He also has social impairment, including 
problems in relationships and difficulty in trusting people.  
However, the evidence shows that he is evidently capable of 
establishing and maintaining an effective and favorable 
relationship.  Although the veteran may have difficulty 
relating to people, he does not have an inability to do so.  
He has resided with various family members, such as an uncle 
or brother, or with a "female friend," so he clearly has 
the ability to establish relationships with others.  He also, 
at one time, reported a good relationship with a daughter.  
He has a history of attending several veterans' groups.  
Although he may be somewhat socially isolated, the evidence 
does not establish that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  To the contrary, there 
is no evidence that the claimant's voluntary participation 
with the individuals in the two veterans' groups he attends 
is adversely affected, or that the claimant is virtually 
isolated in the community.  Rather, the claimant has stated 
that, when not employed, he hangs around the house, watches 
television and listens to music, and he does have the family 
relationships discussed above.  

There is one medical opinion of record that the claimant is 
unable to hold any gainful employment at the present time due 
to his chronic psychiatric disorder, and it was doubted that 
there would be any further improvement enough to hold any 
gainful employment in the near future.  The preponderance of 
the evidence clearly shows that this is not true.  While the 
Board has considered the above-cited evidence and opinion, it 
is obliged to note that evidence dated prior to and on and 
after that opinion shows that the claimant did, in fact, 
return to work.  He does not have total occupational 
impairment, since he has maintained some form of employment.  
Since getting out of service, the claimant has held various 
jobs, mostly labor, and he had worked the last two or three 
years as a painter, but this was not steady work.  His last 
steady job was five or six years ago when he worked helping 
someone in air-conditioning.  His longest employment was as a 
loader for Eastern Airlines.  The Board notes that the 
claimant had previously reported employment as a Ramp Service 
Agent for Eastern Airlines for 15 years before the airline 
went out of business, and a handwritten notation in the area 
designated for "Name and address of employer", "type of 
work", and "dates of employment" shows that the claimant 
worked for Eastern Airlines as a Ramp Service Agent from 
December 1973 to April 1988.  The claimant further dated and 
signed that document (VA Form 21-2545), certifying that the 
entries under Occupational and Medical History were complete 
and correct to the best of his knowledge.  

While the 1997 examining psychiatrist stated that the 
claimant's incapacity as marked, noting fragile defenses, and 
poor coping with situational stress, the clinical findings 
reported by the examiner did not demonstrate or describe 
marked incapacity, much less psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  To the 
contrary, that examiner assigned a GAF Score of 55, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Even if the 
Board were to accept as proven the claimant's assertions that 
he was paranoid, angry and easily startled, with trouble 
concentrating and a restricted range of affect; that he was 
detached from people; and that he had recurrent, distressing 
recollections in the daytime, flashbacks, and frequent 
nightmares, such would not warrant assignment of a rating in 
excess of 50 percent for service-connected PTSD.  

The GAF scores support the conclusion that the psychiatric 
symptoms alone do not have a significant impact on the 
veteran's occupational functioning.  The GAF scores do not 
include any impairment due to physical limitations.  See DSM-
IV at 44.  Therefore, the GAF scores represent the claimant's 
ability to function when considering just his psychological 
abilities, and they indicate only moderate difficulties in 
social and occupational functioning.  This is a significant 
finding and is consistent with the rest of the evidence of 
record.  

The Board is mindful that the claimant has asserted that he 
has considerable difficulty in initiating and maintaining 
sleep, has major problems with interpersonal relationships, 
and is detached and isolated from people and does not get 
along with them, and is easily irritated and has a bad 
temper.  Yet, the claimant has related that he takes no 
medication for his claimed symptomatology.  He has also been 
able to maintain routine psychiatric treatment, with no 
periods of hospitalization and no "emergency" outpatient 
treatment for increased symptoms.  Despite his complaints, 
and his frequent mood disturbances, he is generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversational ability.  

Therefore, the Board concludes that the overall disability 
picture does not more nearly approximate the 70 percent 
criteria such as to warrant an increased rating, and it does 
not even approach the symptomatology required for a 100 
percent evaluation.  38 C.F.R. § 4.7.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the evidence does not create a reasonable doubt 
regarding the level of his disability from his psychiatric 
symptomatology.  Thus, the preponderance of the evidence is 
against assignment of a disability rating higher than 50 
percent.  Although this is a Fenderson situation and the 
veteran could, therefore, be assigned staged ratings for his 
PTSD, that would not be appropriate for this time period.  
The medical evidence from 1996 to the present shows a 
consistent level of disability.  Furthermore, neither the old 
nor the new rating criteria are more favorable to the claim.









	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.




		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

